UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6835



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY EDWARD ZELLNER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-164; CA-01-311-2)


Submitted:   June 23, 2004                  Decided:   July 9, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Edward Zellner, Appellant Pro Se.       Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony Edward Zellner seeks to appeal the district

court’s denial of his Fed. R. Civ. P. 60(b) motion to reconsider

judgment.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).

The denial of a Rule 60(b) motion is the final order in a habeas

proceeding and thus requires a certificate of appealability for

appeal.   Reid v. Angelone,      F.3d       ,   , 2004 WL 1119646, at

*4 (4th Cir. May 19, 2004) (No. 03-6146).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Zellner has not made the requisite showing.      Accordingly, we

deny a certificate of appealability and dismiss the appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                - 2 -
        DISMISSED




- 3 -